Citation Nr: 0640204	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-31 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1980.  He also served in the Army National Guard of 
South Carolina from December 1980 to October 1989.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

Entitlement to service connection for hypertension was denied 
in a January 1992 rating decision.  As the veteran did not 
appeal that decision, it is final.  38 U.S.C.A. § 7105 (West 
2002).  Thus, regardless of any RO action, the current claim 
to reopen may be considered on the merits only if new and 
material evidence has been submitted since the January 1992 
rating decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDING OF FACT

The evidence added to the record since the January 1992 
rating decision is not duplicative or cumulative of evidence 
previously of record, and it raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for hypertension.





CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that hypertension was incurred or 
aggravated during his military service, or manifested to a 
compensable degree within one year of his discharge from 
active duty.  As noted above, this claim has been the subject 
of a prior RO decision.  In January 1992, the claim was 
denied because the only service medical evidence of record at 
the time, the veteran's May 1977 entrance physical 
examination, failed to show any diagnosis or treatment for 
hypertension.  The Board observes that in January 1992, there 
also was no competent evidence relating the appellant's 
diagnosed hypertension to military service.

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  
Evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence is 
evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the matter 
on any basis, in this case since the RO's January 1992 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the 1992 
denial.  In this regard, this evidence includes, for the 
first time, the veteran's complete service medical records.  
These records include documentation of a diastolic blood 
pressure number of 90 or greater, on four separate occasions 
in February, March, May, and July 1978.  A neurologist noted 
in July 1978 that the appellant had been told that he had an 
elevated blood pressure.  In light of 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (2006), this constitutes 
germane evidence of in-service disease, beginning a little 
over four months following the veteran's start of active duty 
in October 1977.  The Board notes that his blood pressure was 
within normal limits at the May 1977 entrance physical 
examination.  

Additionally, new evidence confirms a diagnosis of 
hypertension much closer in time to the veteran's October 
1980 separation from active duty, compared to any pertinent 
evidence previously of record.  A November 1986 diagnosis of 
hypertension, the earliest to date, as well as numerous 
recorded diastolic blood pressure numbers of 90 or greater 
beginning in June 1984, are in the appellant's medical 
records for his period of service with the National Guard.  
See id.

As service connection may be granted where a disability was 
caused or aggravated by military service, or where 
hypertension was manifested to a compensable degree within 
one year after separation from active duty, 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006), the in-service evidence 
suggesting hypertension between February and July 1978 alone 
is so significant that it raises a reasonable possibility of 
substantiating the claim.  Hence, the additional evidence is 
new and material, 38 C.F.R. § 3.156(a), and the claim of 
entitlement to service connection for hypertension is 
reopened.  38 U.S.C.A. § 5108.

Regarding the application of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), to the extent indicated, the decision is favorable to 
the veteran.  Therefore, a discussion of the VCAA and the 
effect it had as to whether the appellant's claim should be 
reopened is not required.  

ORDER

The claim of entitlement to service connection for 
hypertension is reopened.


REMAND

While the veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
hypertension, given the state of the law and evidence as 
discussed below, the underlying claim must be remanded for 
further evidentiary development before the merits may be 
addressed.  

The veteran is notified that the record is negative for a 
definitive diagnosis of hypertension for over six years 
following discharge from active duty in October 1980.  Hence, 
the appellant should be invited to identify any evidence not 
yet associated with the record, from the period of October 
1980 to November 1986, which might include this diagnosis; as 
well as additional competent medical evidence which would 
link any current hypertension to service.  The RO should also 
attempt to secure any treatment evidence not already of 
record from all Fort Jackson, South Carolina, Army medical 
facilities.

Moreover, 38 U.S.C.A. § 5103A(d) (West 2002) requires that VA 
provide a medical examination or obtain a medical opinion, 
when such an examination or opinion is necessary to make a 
decision on the claim.  Therefore, given the importance of 
determining whether hypertension was incurred or aggravated 
during military service, or whether hypertension was 
manifested to a compensable degree within one year after 
separation from active duty, on remand, the veteran must be 
afforded a VA examination to obtain medical opinion evidence 
addressing the etiology of any current disease.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should supply the veteran with 
corrective notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), that includes an 
explanation of the information or evidence 
needed to establish a disability rating 
and effective date for the disability on 
appeal, as outlined by the United States 
Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should inform the veteran and 
his representative that the current record 
is devoid of medical evidence showing 
diagnoses of hypertension for over six 
years following discharge from active duty 
in October 1980.  The RO should contact 
the veteran and his representative to 
secure any required information and 
related individual authorization, in order 
to procure identified medical records not 
yet associated with the record, which date 
from October 1980 to November 1986, that 
might include this diagnosis; as well as 
additional competent medical evidence 
which would link any current hypertension 
to service.  The National Personnel 
Records Center (NPRC) should also be 
contacted in an effort to obtain any 
treatment evidence not yet of record from 
the Fort Jackson, South Carolina, Army 
medical facilities.

3.  If any pertinent records are not 
available, or if the search for the 
records yields negative results, that fact 
should clearly be documented in the claims 
file.  The veteran is to be notified in 
writing.  If any of these are Federal 
records, and they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claims folder.  

4.  After completion of the foregoing to 
the extent possible, the veteran should be 
afforded a VA cardiovascular-renal 
examination.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the physician should be 
accomplished and all clinical findings 
should be reported in detail.  The 
physician must specifically review and 
address the evidence of a diastolic blood 
pressure of 90 or greater, on four 
separate occasions in February, March, 
May, and July 1978, in light of the 
veteran's blood pressure having been 
within normal limits at his May 1977 
entrance physical examination; as well as 
in view of the post-service evidence of 
disease from National Guard records, 
including the November 1986 diagnosis.  
Thereafter, the physician must provide 
answers to the following questions:  

Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
hypertension was incurred in or 
aggravated during the veteran's term 
of active duty between October 1977 
and October 1980? 

If the veteran's diagnosis includes 
hypertension, is it at least as 
likely as not that hypertension was 
compensably disabling within the 
first year following the veteran's 
discharge from active duty in 1980?  

A complete rationale explaining the 
reasons for any proffered opinion should 
be provided.  

5.  After the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO is to 
implement corrective procedures at once.  

6.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought on 
appeal is not granted, the RO must issue a 
supplemental statement of the case (SSOC), 
which should address all evidence received 
in the claims file since the June 2006 
SSOC, and provide the veteran and his 
representative an opportunity to respond.  
The RO is advised that it is to make a 
determination based on the laws and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


	                     
______________________________________________
	DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


